NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS RENE MONTEAGUDO-                         No.    20-73516
VILLEGAS,
                                                Agency No. A202-184-573
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Carlos Rene Monteagudo-Villegas, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in part the

petition for review.

      As to the particular social groups raised to the agency, Monteagudo-Villegas

does not challenge the agency’s determination that they are not cognizable. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). As to the

particular social groups that Monteagudo-Villegas raises for the first time in his

opening brief, we lack jurisdiction to consider them. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency). Thus, Monteagudo-Villegas’s asylum claim fails.

      In his opening brief, Monteagudo-Villegas does not raise any argument

challenging, and therefore waives, the BIA’s determination that he waived his

withholding of removal claim. See Martinez-Serrano, 94 F.3d at 1259-60.

      Substantial evidence supports the agency’s denial of CAT relief because

Monteagudo-Villegas failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                    20-73516
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       3                                    20-73516